Citation Nr: 0708273	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-19 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for a right ear 
disability.  

4.  Entitlement to service connection for residuals of a left 
eye injury.  

5.  Entitlement to nonservice-connected disability pension.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association






ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
June 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In that rating decision, in 
pertinent part, the RO denied service connection for a back 
disability, bilateral hearing loss, a right ear disability, 
and residuals of a left eye injury; at the same time, the RO 
denied the veteran's claim of entitlement to nonservice-
connected disability pension.  The veteran's disagreement 
with those decisions led to this appeal.  

The issues of entitlement to service connection for a back 
disability, bilateral hearing loss, and right ear disability 
(described as ringing in the ear) are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of record that relates any 
current left eye disability to an in-service left eye injury 
or any other incident of service. 

2.  The veteran's active service was not during a period of 
war.  




CONCLUSIONS OF LAW

1.  Service connection for residuals of a left eye injury is 
not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2006).  

2.  The veteran does not meet the threshold service 
eligibility requirements for the receipt of nonservice-
connected pension benefits.  38 U.S.C.A. §§ 101, 1521 
(West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the RO provided the veteran the appropriate 
information about evidence required to substantiate his 
claims, what information and evidence he should provide and 
what information and evidence VA would try to obtain on his 
behalf.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In letters dated in April 2004 and August 2004, the RO 
explained that to establish entitlement to service-connected 
compensation benefits, the evidence must show three things: 
(1) an injury in service, a disease that began in or was made 
worse in service, or an event in service causing injury or 
disease; or, evidence of presumptive condition within a 
specified time after service (2) a current physical or mental 
disability; and (3) a relationship between his current 
disability and an injury, disease, or event in service.  The 
RO said that it would obtain service records from the 
military, if appropriate, and would obtain any medical 
records from VA medical centers.  The RO also notified the 
veteran that he should complete and return release 
authorization for doctors or hospitals where he had received 
treatment and notified him that he should tell VA about any 
additional information or evidence that he wanted VA to try 
to get for him.  The RO explained that medical evidence would 
show a current disability and that medical records or medical 
opinions usually showed whether there was a relationship 
between a current disability and service.  

The RO told the veteran that VA would try to help him get 
such things as medical records, employment records, or 
records from other Federal agencies.  The RO also explained 
that he must give VA enough information about these records 
so that VA could request them from the person or agency that 
had them and emphasized that it was still his responsibility 
to make sure VA received those records.  In both the 
April 2004 and August 2004 letters the RO requested that the 
veteran submit any evidence in his possession that pertained 
to his claims.  In addition, in both of those letters, the RO 
notified the veteran of the service requirement and other 
eligibility requirements necessary to establish entitlement 
to nonservice-connected VA pension benefits.  

In view of the foregoing, the Board finds that prior to the 
initial adjudication of his claims, the veteran was informed 
he should submit all relevant evidence in his possession and 
that he received notice of the evidence needed to 
substantiate his claims, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, VA provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his service connection claims but 
did not provide notice concerning downstream elements of 
initial disability ratings and effective dates.  In this 
regard, there is no prejudice to the veteran because the 
denial below renders moot any issue regarding a disability 
ranting and an effective date.  Despite the inadequate notice 
provided to the veteran on the latter element, the Board 
finds no prejudice to him in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where Board addresses question not addressed by 
agency of original jurisdiction, Board must consider whether 
veteran has been prejudiced thereby).  

As to the duty to assist, the RO obtained the veteran's 
service medical records.  In addition, the RO has obtained VA 
medical records for the veteran, and he has submitted medical 
records from private health care providers.  

According to VA regulations, in the case of claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(d).  

Although service medical records show treatment for a left 
eye injury in service in April 1976, no chronic left eye 
disability was shown thereafter, and there is no competent 
evidence of record that indicates any current left eye 
disability is in any way related to service or any incident 
of service, including the April 1976 injury.  There is, 
therefore, no duty to provide an examination or medial 
opinion.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512 (2004).  

As VA as fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection

Legal criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Background and analysis

The veteran reports that he received an injury to his left 
eye in service.  He states that while on board ship sometime 
in 1976 he was given a job to drill some holes above his 
head.  He reports he was not issued safety glasses, and a 
piece of hot steel fell into his left eye and burned the eye.  
The veteran asserts that he has had trouble with his eye ever 
since and his eye still feels as if a foreign object is in 
it.  He reports that after the accident he was unable to see 
the gyrocompass clearly when he was at the helm, so he was 
usually off course a few degrees.  He also states that to 
this day he has trouble reading because he cannot see clearly 
and the letters seem to run together.  The veteran reports 
that after service he was a house painter for many years and 
that during that time he had lots of trouble discerning 
shades of paint because of his vision.  He states that he 
often painted a room the wrong color, especially with shades 
of white, blue, and yellow, resulting in the loss of his job.  
He asserts that over time his eye has become worse to the 
point that he is legally blind.  

At his service enlistment examination in September 1975, the 
veteran's distant visual acuity was 20/20 in both eyes; he 
failed the color vision test.  In April 1976, the veteran was 
seen by an ophthalmologist at a naval hospital on referral 
from a dispensary.  The veteran said he had a metallic 
foreign body in his left eye, which he believed happened 
while he was drilling holes on ship.  On examination, distant 
visual acuity was 20/20 in each eye.  Slit lamp examination 
revealed no foreign body, but did show a rust ring.  
Polysporin ointment was prescribed, and the following day, 
the ophthalmologist partially removed the rust ring.  When 
the veteran returned for follow-up four days later, he had no 
complaints concerning his left eye, and visual acuity was 
20/20.  The eye was clear except for slight pooling of stain.  
The impression was that the veteran was doing well and was 
fit for duty.  At his service discharge examination in 
June 1977, distant visual acuity was 20/20 in both eyes, 
there was full field of vision and normal intraocular 
tension.  The veteran again failed the color vision test.  

The record includes no medical evidence dated earlier than 
2004 related to the left eye.  During screening for a VA 
Magnetic Resonance Imaging (MRI) study of the back in 
September 2004, the veteran gave a history of a metal injury 
to his left eye.  X-rays were obtained, but showed no 
evidence of metallic fragments.  In December 2004, the 
veteran complained of increasing cloudiness in his right eye 
over the past week.  At that time, he was unable to read the 
eye chart with his right eye, and distant vision was 20/70 in 
the left eye.  The veteran repeated his history of having had 
a metal injury to his left eye in service at an ophthalmology 
consultation on the same date.  At that time, testing showed 
the veteran could count fingers using the right eye, and 
distant vision was 20/200 in the left eye.  On slit lamp 
examination, the cornea, conjunctiva, iris, and lens were 
normal in both eyes.  After dilated fundus examination, the 
assessment was malignant hypertension with papilledema, right 
greater than left.  At another ophthalmology visit in 
January 2005, the right optic disc was swollen with some 
telangiectatic vessels; the left optic disc was less swollen.  
Vision was improving.  It was noted that a computed 
tomography (CT) of the head had shown brain atrophy, but was 
otherwise within normal limits.  

Examination reports dated in March 2005 and May 2005 from 
private physicians show that in March 2005, distant vision 
was 20/400 in the right eye and 20/200 in the left eye.  It 
was noted that the history reported by the veteran included 
injury to the left eye with metal in 1975.  The diagnoses 
were ischemic optic neuropathy, right eye, decreased vision 
left eye, and elevated blood pressure.  At the May 2005 
examination, uncorrected distant vision was 20/400 in the 
right eye and 20/200 in the left eye.  The diagnosis was 
optic atrophy of the right eye.  In a letter dated in 
July 2005, the physician who conducted the May 2005 
examination said the veteran's condition was stable and 
unlikely to improve.  A private optometrist who examined the 
veteran in July 2005 reported that the veteran's uncorrected 
distant vision was 20/400 in the right eye and 20/200 in the 
left eye.  He said there was papilledema in both eyes.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of his 
left eye injury.  

While the veteran's service medical records show that he was 
treated after a left eye injury in service in April 1976, the 
ophthalmologist at that time found no metallic foreign body 
and removed what was described as a rust ring.  At the time 
of the injury and at a follow-up visit after treatment, the 
veteran's visual acuity was 20/20 in both eyes.  Although the 
veteran has said that after that he had problems with his 
vision while he was still in service, at his service 
discharge examination in June 1977, the veteran's visual 
acuity was 20/20 in both eyes, there was full field of 
vision, and intraocular tension was normal.  By mentioning 
his problems discerning colors when he worked as a painter 
after service, the veteran apparently intends to imply some 
relationship of his color blindness to his left eye injury in 
service.  There is no medical evidence to support this 
however, as he not only failed the color vision test at 
service discharge examination in June 1977,  but also failed 
the color vision test at his enlistment examination in 
September 1975.  Further, there is no indication of any 
increase in color vision impairment in service.  

The earliest post-service medical evidence of record 
concerning any left eye vision impairment is dated in 2004, 
more than 25 years after service, and the absence of any 
earlier treatment records or diagnosis relating to any such 
impairment is significant evidence against the claim.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and evidence of post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  The Board acknowledges that in treatment records 
both VA and private health care providers have reported the 
history given by the veteran of a metallic foreign body in 
the left eye in service in 1976, but no health care 
professional has suggested a causal relationship between the 
in-service left eye injury or any other incident of service 
and any current left eye disability, including impairment in 
visual acuity.  

The Board is left with the veteran's own contentions.  The 
record does not show, nor does the veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide medical opinions.  It is now well 
established that a lay person such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and this veteran's opinion 
that any current left eye disability is due to his left eye 
injury in service is therefore entitled to no weight of 
probative value.  See, e.g., Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

In summary, the Board finds there is no competent evidence of 
record that relates any current left eye disability to an in-
service left eye injury or any other incident of service.  
The Board therefore concludes that the preponderance of the 
evidence is against the claim, and service connection for 
residuals of a left eye injury is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

Nonservice-connected disability pension

The payment of nonservice-connected pension benefits is 
provided to veterans who are permanently and totally disabled 
due to nonservice-connected disabilities that are not the 
result of willful misconduct, but only where the veteran has 
the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. 
§ 3.3.  A veteran meets the necessary service requirements if 
he served in active military, naval, or air service under one 
of the following conditions: (1) for 90 days or more during a 
period of war; (2) during a period of war and was discharged 
or released from service for a service-connected disability; 
(3) for a period of 90 consecutive days or more and such 
period began or ended during a period of war; or (4) for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. 
§ 1521(j); 38 C.F.R. § 3.3(a)(3).

The term "period of war" means the Spanish-American War, 
the Mexican border period, World War I, World War II, the 
Korean conflict, The Vietnam era, and the Persian Gulf War.  
38 U.S.C.A. § 101(11); 38 C.F.R. § § 3.1(f), 3.2.  

The period of war for the Vietnam era is the period beginning 
on February 28, 1961, and ending on May 7, 1975, inclusive, 
in the case of a veteran who served in the Republic of 
Vietnam during that period, and the period beginning on 
August 5, 1964, and ending on May 7, 1975, inclusive, in all 
other cases.  38 C.F.R. § 3.2(f).  

The period of war for the Persian Gulf War is the period 
beginning on August 2, 1990, through a yet undetermined date 
to be prescribed by Presidential proclamation or law.  
38 C.F.R. § 3.2(i).  

The veteran contends that he is entitled to nonservice-
connected disability pension.  Service Department records 
indicate that he served on active duty from September 1975 to 
June 1977.  There is no other period of service shown.  The 
veteran alleges that during general quarters, the captain of 
his ship was promoted to commodore.  The veteran argues that 
it must have been wartime because he was told in the Navy 
that no one could become a commodore unless it was wartime.  
The veteran has presented no authority for his contention.  

The veteran does not dispute his dates of service, and his 
period of service did not take pace during wartime as defined 
by law.  The Board therefore finds that the veteran does not 
meet the basic eligibility requirements for nonservice-
connected pension benefits because he did not have active 
service during a period of war. 38 U.S.C.A. § 1521(j); 
38 C.F.R. § 3.3.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that where the law, and not the evidence, is dispositive 
of a claim, such claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law. In this case, the veteran lacks legal entitlement to 
nonservice-connected disability pension due to non-qualifying 
service. 


ORDER

Service connection for residuals of a left eye injury is 
denied.  

Entitlement to nonservice-connected disability pension is 
denied.


REMAND

The remaining issues before the Board are service connection 
claims for a back disability, bilateral hearing loss, and a 
right ear disability.  

The veteran states that he hurt his back in service moving 
heavy objects while he served aboard ship and has had back 
pain since that time.  In addition, he has reported that he 
was kicked in the back while he was in service.  The veteran 
has submitted letters and examination reports concerning his 
back from various health care providers.  In a VA pain clinic 
consultation report dated in April 2006, a VA physician's 
assistant noted that the veteran has chronic low back pain 
and degenerative disc disease.  The veteran reported that he 
felt that his condition was due to an injury that occurred in 
service in 1975, and the physician's assistant said it was 
possible that damage sustained at that time may just now be 
manifesting, but that it was difficult to validate without 
comparative imagining prior to 1975.  In addition, in a 
letter dated in March 2006, F.B., M.D., an orthopedic 
surgeon, noted that the veteran said he had had back pain 
since 1975, which he related to an injury he had in service.  
The physician said he supposed the veteran's current 
discogenic back pain and degenerative disc-lumbar spine 
disability could be related to an injury from 1975 if, for 
instance, he had a herniated disc at the time.  In a letter 
dated in December 2006, another private physician, A.R., 
M.D., who saw the veteran on referral from his private 
physician, noted that the veteran reported that during 
service he developed some significant back pain and then had 
an episode in service where he was kicked in the back.  The 
impression after examination and review of imaging studies 
was degenerative disc disease and degenerative joint disease 
of the lumbosacral spine with chronic low back pain.  The 
physician said it was possible that these changes could be 
related to the veteran's military duty but that he did not 
have any obvious method of proving this.  The physician said 
that he certainly did not feel that the kick the veteran had 
in the back was a contributing etiology.  

The veteran is competent to say he did heavy lifting, 
including ammunition and stores, while serving on board ship 
and has had back pain since then and is also competent to say 
he was kicked in the back followed by back pain.  The Board 
also notes that in a VA outpatient record dated in 
March 2005, the veteran complained of radiating low back pain 
for many years.  He said that after leaving the navy he 
worked in oil fields lifting heavy weights.  As there is 
competent evidence that indicates there may be a causal 
connection between the veteran's current back disability and 
service, it is the judgment of the Board that the veteran 
should be provided a VA physical examination and medical 
opinion.  38 C.F.R. § 3.159(c)(4).  

The Board will also request that the veteran be provided a VA 
audiology examination and opinion regarding his claims for 
service connection for bilateral hearing loss and a right ear 
disability.  The veteran has described his right ear 
disability as a ringing in his ear that has been present 
since service, and records from a private physician show that 
the veteran has been diagnosed as having tinnitus as well as 
bilateral sensorineural hearing loss.  The veteran contends 
he had significant noise exposure when firing 3-inch 50 
caliber guns while he served on the USS NASHVILLE (LPD-13) in 
service.  Again, in accord with 38 C.F.R. § 3.159(c)(4), an 
examination and nexus opinion should be obtained.  

As noted in the decision concerning residuals of a left eye 
injury, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran has been provided with notice 
of what type of information and evidence is needed to 
substantiate his service connection claims but he has not 
been provided with notice of the type of evidence necessary 
to establish disability ratings and effective dates for the 
claims remaining on appeal.  The AMC should provide proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish disability ratings and effective 
dates.  

Accordingly, the case is remanded for the following action:  
        
1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Request that the veteran submit any 
evidence in his possession that pertains 
to any of his claims and which he has not 
submitted previously.  

2.  Obtain and associate with the claims 
file VA medical records for the veteran, 
to include outpatient records, 
consultation reports, and reports of 
imaging studies, dated from March 2005 to 
the present.  

3.  Then, arrange for a VA orthopedic 
examination to determine the nature and 
etiology of the veteran's current back 
disability.  All indicated studies should 
be performed.  The examiner should be 
requested to review the entire medical 
record, including the veteran's service 
medical records and post-service 
evaluation reports and treatment records 
(including those showing a post-service 
history of working in oil fields lifting 
heavy weights), and provide, an opinion, 
with complete rationale, as to whether it 
is at least as likely as not (50 percent 
probability or higher) that any current 
back disability is causally related to 
service or any incident of service 
including lifting heavy boxes of stores 
and ammunition and/or being kicked in the 
back.  

The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was available for 
review should be noted in the examination 
report.  

4.  Arrange for a VA audiology 
examination of the veteran to determine 
the nature and etiology of his claimed 
bilateral hearing loss and ringing in the 
right ear.  All indicated studies should 
be performed.  After examination of the 
veteran and review of the record, the 
examiner is requested to provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current bilateral hearing loss is 
causally related to service or any 
incident of service, including noise 
exposure from 3-inch/50 caliber gunfire.  
In addition, the examiner is requested to 
provide an opinion, again with complete 
rationale, as to whether it is at least 
as likely as not (50 percent probability 
or higher) that any current right ear 
tinnitus is causally related to service 
or any incident of service, including 
noise exposure from 3-inch/50 caliber 
gunfire.  

The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was available for 
review should be noted in the examination 
report.  

5.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate entitlement to 
service connection for a back disability, 
service connection for bilateral hearing 
loss, and service connection for a right 
ear disability (described as ringing in 
the ear).  If any benefit remains denied, 
issue an appropriate supplemental 
statement of the case (SSOC) that 
addresses all evidence added to the 
record since the August 2005 SSOC.  The 
veteran and his representative should be 
provided an opportunity to respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


